Citation Nr: 1812640	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for posttraumatic headaches, initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of the appeal, in an April 2014 rating decision, the RO increased the initial rating for the Veteran's service-connected posttraumatic headaches from noncompensable to 30 percent, effective June 23, 2010, the date the Veteran initially filed his claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 hearing at the RO.  A transcript of the hearing has been associated with the record.  

In an August 2016 decision, in pertinent part, the Board denied entitlement to an increased disability rating for posttraumatic headaches.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2017, pursuant to a March 2017 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's August 2016 decision and remanded this issue back to the Board.

In September 2017, the Board remanded the issue of entitlement to an increased disability rating for posttraumatic headaches for further development.   The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in January 2018. 



FINDING OF FACT

The Veteran's posttraumatic headaches are manifested by prostrating attacks occurring at least once a month over the last several months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for posttraumatic headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim of entitlement to service connection, and the downstream claim for an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board also observes that the undersigned VLJ, at the Veteran's January 2016 hearing, explained the concept of an increased disability evaluation, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

The Veteran was initially assigned a noncompensable disability rating, effective June 23, 2010, for his posttraumatic headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As previously discussed, in an April 2014 rating decision, the Veteran was assigned a 30 percent disability rating, effective June 23, 2010 for his posttraumatic headaches.  

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent disability evaluation is assigned where there are characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

During the September 2010 VA examination, the Veteran complained of headaches in the mid frontal region that he described as a sharp and shocking sensation.  They occurred once every two to three months and lasted three to five minutes.  The headaches were noted to be aggravated by sinus congestion and alleviated by
medication only.  The severity of the headaches was 6 out of 10 on the scale of severity, with duration of three to five minutes.  It was noted that flare-ups did not include weakness, fatigue, or functional loss, but included pain.  Ordinary activity was noted to be possible during a headache.  At that time, it was documented that the Veteran was retired from the United States Postal Service.  

At the March 2012 VA examination, it was noted that the Veteran retired in 2008 after 35 years of service at the Postal Service.   

At the June 2012 VA examination, the Veteran reported his headaches were on and off.  He reported they fluctuated from monthly to every 2 months and were related to stressful situations.  He had characteristic prostrating attacks of migraine headache pain once a month and very frequent prostrating and prolonged attacks of migraine headache pain.  While it was noted that the Veteran's disability impacted his ability to work, it was also noted that he was retired and was not working at that time.  

During the January 2014 VA examination, the Veteran reported sporadic headaches that only occur at most about twice a month or so.  Examination found that there were no characteristic prostrating attacks of migraine headache pain.  He did, however, have prostrating attacks of non-migraine headache pain more than once per month.  The examiner did not find there were very frequent prostrating and prolonged attacks of non-migraine headache pain.  The VA examiner found that the Veteran's headache condition did not impact his ability to work.  The VA examiner noted that clinical history and examination disclosed that the Veteran had two types of headaches, post-traumatic left side migraine headaches of short duration, and left- sided chronic sinus congestion headaches which are totally unrelated to service.  He opined that the Veteran's posttraumatic migraine headaches were stable at that time.  

The Veteran reported headaches about once or twice a month depending on the circumstances in his January 2016 hearing.  

At the more recent, November 2017 VA examination, the Veteran reported experiencing left-sided sharp headaches, lasting 1 to 2 hours, once or twice per month; the Veteran reported that the headaches were 7 - 8 on a scale of 1 to 10 for severity.  The Veteran indicated that his headaches were triggered by emotional distress and relieved with Excedrin or Tylenol PM.  He also reported that 3 - 6 times per year he experienced more severe headaches, requiring rest and medications.  The Veteran also stated that he experiences sinus issues, with frontal/maxillary pressure bilaterally, for about one week of the month, which he rated as 5 - 6 out of 10 on the scale for severity; he indicated that he did not have an actual headache as part of his sinus issues and that his sinus issues were not incapacitating.  Upon evaluation, the VA examiner noted that the Veteran's headaches are accompanied by sensitivity to light and numbness of the left side of the face and pulsing/throbbing headache pain localized to the left side of the head.  The VA examiner also noted that the Veteran had characteristic prostrating attacks approximately once every two months, but did not experience prostrating and prolonged attacks productive of severe economic inadaptability.

After a review of the evidence, the Board finds that the Veteran's posttraumatic headaches most closely approximate the criteria for the currently assigned 30 percent disability evaluation.  The Board finds that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches.  According to the November 2017 VA examination report, the Veteran's posttraumatic headaches are equivalent to characteristic prostrating attacks occurring on an average of once a month over the last two months.  Although the January 2014 VA examination report indicates that the Veteran experiences non-migraine sinus congestion headaches on the left side, the November 2017 VA examination report indicates that the Veteran reported that he experiences bilateral frontal/maxillary sinus pressure without an actual headache.  Regardless, the June 2012, January 2014, and November 2017 VA examination reports reflect that the Veteran's posttraumatic headaches are left-sided, and relieved by rest and medication.   

However, the evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board acknowledges that the Veteran is not currently employed, but points out that the Veteran is retired after 35 years with the U.S. Postal Service.  Additionally, the November 2017 VA examiner found that the Veteran does not experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not support a rating in excess of the current, 30 percent disability rating for posttraumatic headaches.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

Extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's posttraumatic headaches are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that the Veteran's symptoms had an impact beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's degenerative arthritis of the cervical spine is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with posttraumatic headaches, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 30 percent for posttraumatic headaches is denied. 









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


